Citation Nr: 0801740	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  06-04 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

  
THE ISSUE

Entitlement to an initial compensable disability rating for 
polycystic ovarian syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to May 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, wherein the RO granted service connection 
for polycystic ovarian syndrome at a noncompensable rating 
effective on April 15, 2004.  

In January 2007, the appellant testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO; a copy of the hearing transcript is associated with 
the claims file.  


FINDINGS OF FACT

1.  The veteran's polycystic ovarian syndrome was manifested 
by symptoms that require continuous treatment.

2.  There is no medical evidence of symptoms not controlled 
by continuous treatment.


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent 
rating for polycystic ovarian syndrome have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.116, 
Diagnostic Code 7699-7615 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A June 2004 notice 
and duty to assist letter was sent to the veteran prior to 
the initial AOJ decision in this matter and informed the 
appellant of what evidence was needed to establish a service 
connection claim, of what VA would do or had done, what 
evidence she should provide, informed the appellant that it 
was her responsibility to help VA obtain medical evidence or 
other non-government records necessary to support her claim, 
and asked her to provide any information in her possession.  

With respect to the VA's duty to assist, VA has a duty to 
assist the veteran in the development of a claim.  This duty 
includes assisting the veteran in the procurement of service 
medical records and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In the present appeal, the AOJ obtained, or made reasonable 
attempts to obtain, all relevant evidence identified by the 
veteran.  The AOJ requested and received the veteran's 
service medical records, VA treatment records, and private 
outpatient treatment records from Group Health Cooperative, 
St. Joseph Medical Center, and Medford Medical Center.  In 
addition, the veteran was afforded a VA gynecological 
examination in September 2004.  In a June 2004 statement, the 
veteran indicated that she had no further evidence to submit 
regarding her claim on appeal.  Given the above, the Board is 
not aware of the existence of additional relevant evidence in 
connection with the appellant's claim that VA has not sought.  
Accordingly, the Board finds that no further assistance to 
the appellant in acquiring evidence is required by statute.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective 
date, if her initial rating claim was granted on appeal.  In 
any event, the veteran is appealing the initial evaluation 
and effective date assigned following the grant of service 
connection for polycystic ovarian syndrome.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  When implementing the award for an increased 
rating for polycystic ovarian syndrome, the RO will address 
any notice defect with respect to the effective date.  
Significantly, the veteran retains the right to appeal any 
effective date assigned by the RO.  

The Board finds that the evidence of record -service medical 
records, private and VA medical treatment records, VA 
examination, and lay testimony -- is adequate for determining 
whether the criteria for an increase in initial rating for 
polycystic ovarian syndrome have been met.  Accordingly, the 
Board finds that the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim and no further assistance to the appellant in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

At the aforementioned hearing on appeal, the veteran 
testified that an initial compensable disability rating 
should be assigned for her service-connected polycystic 
ovarian syndrome to reflect more accurately the severity of 
her symptomatology.  The veteran testified that she was a 
medic in service and had been self-treating her symptoms 
prior to and since she filed a claim for service connection.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107 (West 2002).  Because the present appeal 
arises from an initial rating decision, which established 
service connection and assigned an initial disability rating, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate rating for separate periods 
of time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

In December 2004, the RO granted service connection for 
polycystic ovarian syndrome and assigned a noncompensable (0 
percent disabling) rating, under Diagnostic Code 7699-7615, 
effective April 15, 2004.  38 C.F.R. § 4.118 (2007).  

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27 (2007); See also Lendenmann v. Principi, 3 Vet. App. 
345, 349- 350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  In this case, the veteran's service-connected 
polycystic ovarian syndrome is rated by analogy under 
Diagnostic Code 7699-7615.

Diagnostic Code 7615 provides that a 0 percent evaluation is 
assigned for disease, injury, or adhesions of the ovary with 
symptoms that do not require continuous treatment.  A 10 
percent evaluation is assigned for symptoms that require 
continuous treatment.  A maximum of 30 percent is assigned 
for symptoms not controlled by continuous treatment.  
38 C.F.R. § 4.116, Diagnostic Code 7615 (2007).  

The veteran underwent a VA gynecological examination in 
September 2004, where she reported having been self-treating 
vulvar irritation and pelvic pain with over-the-counter 
products.  After a review of the veteran's claims file and 
the results of her examination, the VA examiner opined that 
the veteran had recurring symptoms relating to her polycystic 
ovarian syndrome and bacterial vaginosis.  As for the 
polycystic ovarian syndrome, the veteran experienced facial 
and inguinal hirsutism and needed continued care.  Given the 
above medical evidence and the veteran's sworn testimony, the 
Board finds that the veteran's symptomatology more closely 
approximates that of symptoms not controlled by continuous 
treatment at 10 percent 

disabling.  A higher rating is not available since the 
veteran's polycystic ovarian syndrome did not exhibit 
symptoms not controlled by continuous treatment.  

Revolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran's service-connected polycystic 
ovarian syndrome warrants an initial 10 percent disability 
rating, and no more.  38 C.F.R. § 4.116, Diagnostic Code 
7699-7615 (2007).

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating for 
polycystic ovarian syndrome might be warranted for any period 
of time during the pendency of this appeal.  Fenderson, 12 
Vet. App. 119.  But there is no evidence that the veteran's 
polycystic ovarian syndrome has been persistently more severe 
than the extent of disability contemplated under the assigned 
ratings at any time during the period of this initial 
evaluation.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  There is no competent medical evidence 
that the veteran's service-connected polycystic ovarian 
syndrome has interfered with her employment or resulted in 
frequent hospitalizations.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2007).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  




ORDER


An initial 10 percent disability rating for polycystic 
ovarian syndrome is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


